Citation Nr: 0709182	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-20 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for bilateral 
furunculosis of the arms.  

3.  Entitlement to service connection for folliculitis.  

4.  Entitlement to service connection for restless leg 
syndrome.  

5.  Entitlement to service connection for bilateral 
osteomyelitis of the legs.  

6.  Entitlement to service connection for degenerative 
arthritis of the hips, bilaterally.  

7.  Entitlement to service connection for degenerative 
arthritis of the ankles, bilaterally.  

8.  Entitlement to service connection for degenerative 
arthritis of the elbows, bilaterally.  


9.  Entitlement to service connection for cubital tunnel 
syndrome, right.  

10.  Entitlement to service connection for cubital tunnel 
syndrome, left.  

11.  Entitlement to service connection for a right wrist 
disorder, including carpal tunnel syndrome.  

12.   Entitlement to service connection for a left wrist 
disorder, including carpal tunnel syndrome.  

13.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the right knee.  

14.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003, June 2004, and May 2005 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which denied 
entitlement to the benefits currently sought on appeal.  

In July 2003, the Board denied service connection for 
hypertension.  In March 2006, the RO notified the veteran of 
the evidence needed to reopen the claim for service 
connection for hypertension.  The March 2006 notice also told 
the veteran what was needed to support claims for a total 
disability rating based on individual unemployability (TDIU), 
as well as service connection for depression, gout, and 
Tietze syndrome.  A response is not of record.  These issues 
have not been adjudicated or developed for appellate 
consideration by the Board and will not be discussed in this 
decision.  

In April 2006, a hearing was held at the RO, before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The issues denied by the RO in June 2004 and subsequently 
developed for appellate consideration included service 
connection for a cubital tunnel syndrome of the right wrist 
and service connection for a cubital tunnel syndrome of the 
left wrist.  For the reasons discussed in the REMAND below, 
the Board finds that these issues are more properly listed as 
entitlement to service connection for cubital tunnel 
syndrome, right; entitlement to service connection for 
cubital tunnel syndrome, left; entitlement to service 
connection for a right wrist disorder, including carpal 
tunnel syndrome; and entitlement to service connection for a 
left wrist disorder, including carpal tunnel syndrome.  

The issues of entitlement to service connection for 
degenerative arthritis of the hips, ankles, and elbows, 
bilaterally, right and left cubital tunnel syndromes, and 
right and left wrist disorders, including carpal tunnel 
syndrome, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Pes planus was noted when the veteran was accepted for 
service and there is no competent evidence that it increased 
in severity during service.  

2.  Bilateral furunculosis of the arms was first manifested 
many years after service and has not been medically related 
to the veteran's service. 

3.  Folliculitis was first manifested many years after 
service and has not been medically related to the veteran's 
service. 

4.  A restless leg syndrome was first manifested many years 
after service and has not been medically related to the 
veteran's service. 

5.  The veteran does not have bilateral osteomyelitis of the 
legs related to his service.  Osteomyelitis was not 
manifested during the first year after the veteran completed 
his active service.  

6.  The service-connected chondromalacia of the right knee is 
manifested by pain and limitation of motion, with no more 
than slight disability.  

7.  The service-connected chondromalacia of the left knee is 
manifested by pain and limitation of motion, with no more 
than slight disability.     




CONCLUSIONS OF LAW

1.  Pes planus was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006).

2.  Bilateral furunculosis of the arms was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Folliculitis was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  A restless leg syndrome was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.  Bilateral osteomyelitis of the legs was not incurred or 
aggravated in the veteran's active duty service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.45, 4.59 and Codes 5257, 
5260, 5261 (2006).  

7.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.45, 4.59 and Codes 5257, 
5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2001, September 2002, May 
2003, October 2003, February 2004, December 2004, March 2005, 
and June 2005, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claims for service 
connection and increased ratings; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertains to the claim, and he was advised to submit specific 
types of evidence, such as medical evidence from private 
physicians, employment physicals, or insurance physicals; lay 
statements referable to his disability; and any dates 
relative to treatment in service for the claimed disorder.  
He was also asked to notify VA of any information or evidence 
in support of his claim that he wished VA to retrieve for 
him.  Thus, the veteran was not precluded from participating 
effectively in the processing of his claim and the late 
notice did not affect the essential fairness of the decision.   

The veteran was advised as to the adjudication of disability 
ratings and effective dates in May 2006.  Because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudicial to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records referable to this issue have been secured.  As will 
be more fully discussed below, while the veteran has not 
undergone a VA medical examination in conjunction with his 
service connection claims, one is not required in this case.  
See 38 C.F.R. § 3.159(c)(4) (2006).  He has been examined for 
the evaluation of his chondromalacia of the knees.  

Service Connection

The veteran seeks service connection for several 
disabilities, which he asserts are the result of the stresses 
of his active service and secondary to his service-connected 
knee disabilities.  In order to establish service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b) (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
nonservice-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

Pes Planus

A veteran is presumed to be in sound condition except for 
disabilities noted when he is examined, accepted and enrolled 
for service.  38 U.S.C.A. § 1111 (2006).  Since mild pes 
planus was noted on the veteran's February 1987 entrance 
examination, there is no doubt that this condition existed 
before service.  Nevertheless, service connection can be 
established if the disability is aggravated during service.  
Aggravation means an increase in the base level of severity 
of the disability, beyond its natural progress.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2006).  Intermittent 
or temporary flare-ups during service of a preexisting injury 
or disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  The law precludes the 
establishment of the presumption of aggravation using only 
evidence of a temporary flare-up of symptoms of the pre-
existing condition.  Davis v. Principi, 276 F.3d 1341, 1344-
45 (Fed. Cir. 2002).  

The veteran has testified that he experienced foot pain in 
service.  He has also submitted witness statements as to 
lower extremity pain during and after service.  There is no 
dispute that pes planus can cause pain in the feet and up the 
lower extremities.  However, whether these symptoms represent 
a flare-up of the existing condition in response to use of 
the feet, or whether they heralded an increase in the base 
level of pathology is a medical question beyond the 
competence of the veteran and other lay witnesses.  So, while 
they can report increased pain in response to use of the 
feet, they do not have the medical expertise to diagnose 
these pain symptoms as an aggravation of the disorder.  
38 C.F.R. § 3.159(a) (2006).  

The service medical records noted the mild pes planus prior 
to service, when the veteran had his entrance examination in 
February 1987.  During service, there was left foot pain on 
stubbing the great toe in September 1988.  However, there is 
nothing in the service medical records of any other foot 
injury, and nothing as to his arches.  

Following service, over 10 years passed without any competent 
medical evidence of pes planus pathology.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The veteran has testified that his private physician, R. S., 
M.D., told him that marching, running and other activities in 
service caused his feet to be worse.  However, a claimant's 
statements as to what a doctor said are not competent 
evidence.  Warren v. Brown, 6 Vet App 4 (1993).  The file 
contains numerous statements and notes from Dr. R. S., dating 
from September 2004 to October 2005, but none of them express 
an opinion that the pre-existing pes planus became worse 
during service.  

In fact, there is no competent medical opinion which 
identifies any increase in pes planus during service.  All we 
have here is the veteran's claim and testimony that the pre-
existing pes planus became worse during service.  However, he 
does not have the medical training and experience to make 
that determination.  So, his testimony is not competent 
evidence.  

On VA examination in March 2001, the veteran had bilateral 
pes planus with a loss of the longitudinal arch on weight 
bearing.  The arch partially returned without weight bearing 
but flattened down on weight bearing.  X-rays of the left 
foot showed pes planus and otherwise there was no significant 
osseous, articular or soft tissue abnormality.  The diagnosis 
was a minor abnormality.  The right foot X-rays disclosed a 
small calcaneal spur at the Achilles insertion.  There was 
pes planus.  Otherwise there was no significant osseous, 
articular, or soft tissue abnormality.  The diagnosis was 
minor abnormality.  

The veteran's joints were examined by VA in December 2002, 
over 11 years after the veteran left active service.  The 
veteran's complaints of foot pain on walking, standing, or 
moving about for a prolonged period were considered.  
Examination disclosed moderate pes planus on standing.  
X-rays of his feet revealed the bony structures, articular 
surfaces and joint spaces to appear unremarkable, 
bilaterally.  

While these recent VA examinations show a continuation of the 
pes planus noted before service, they do not indicate any 
increase in severity during service.  Nowhere in the file is 
there any competent evidence that the pes planus noted in 
February 1987, before the veteran entered service, increased 
in severity during his active service.  The lack of medical 
documentation during service and for over 10 years after 
service is evidence against the claim.  Maxson.  In this 
case, it is the preponderance of evidence.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Bilateral Furunculosis of the Arms and Folliculitis

The veteran asserts that bilateral furunculosis of the arms 
and folliculitis began in service and have continued to 
affect him since service.  

The service medical records contain a November 1989 notation 
to the affect that the veteran presented with very mild 
bumping of the face and neck area.  It was noted that he 
shaved with a double edged blade.  He was observed to have a 
very few papules, not indicative of PFB (pseudofolliculitis 
barbae).  The physician made an assessment of skin irritation 
secondary to the use of a double edged razor blade.  It was 
recommended that the veteran not shave for 2 weeks to allow 
healing of the affected area and that he apply a cream to the 
affected area.  There are no further service medical records 
on a skin condition.  

Once again, over 10 years passed without any medical 
documentation of a skin disorder.  This is evidence against 
the claim.  Maxson.  

The veteran was seen at a VA dermatology clinic in September 
2004.  He reported skin lesions on his face, back and legs.  
He said the lesions had been present since 1988.  The rash on 
his face reportedly consisted of bumps and on his back, it 
consisted of a rash which was worse with perspiration.  
Physical examination disclosed pseudofolliculitis barbae, 
multiple reticulating papules of the back and chest, a 6 
millimeter irregular shaped black macule on the left shoulder 
and a 3 millimeter irregular shaped black macule of the right 
scapula.  A shave biopsy was done.  

The veteran was seen for follow-up at the VA dermatology 
clinic in January 2005.  He gave a history of a rash on his 
chest and back since the 1980's.  It was noted that the 
biopsy was read as granulomatous folliculitis.  Examination 
disclosed reticulated macular eruption with follicular 
papules.  The impression was acne, grade III.  

The evidence in this case presents a current diagnosis and 
evidence of a skin eruption in service.  Service connection 
requires a link between them, provided by competent medical 
evidence.  There is no such evidence of a connection for the 
skin claims.  The veteran has testified that a doctor told 
him there was a connection, but a claimant's statements as to 
what a doctor said are not competent evidence.  Warren.  Even 
if a physician could now provide such a statement, the 
preponderance of the evidence would be against the claims.  
While a current opinion would have the benefit of the recent 
diagnoses, the physician who examined the veteran in service 
had the benefit of actually seeing the lesions the veteran 
had in service.  Thus, the determination of the doctor in 
service, that the veteran had a simple irritation and that he 
did not have pseudofolliculitis is persuasive.  This medical 
opinion, coupled with the passage of many years before there 
was any medical documentation of a skin disorder provides a 
preponderance of evidence against the claims for service 
connection for bilateral furunculosis of the arms and 
folliculitis.  As the preponderance of the evidence is 
against the claims for service connection for skin disorders, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

Restless Leg Syndrome

The service medical records do not document a restless leg 
syndrome.  The earliest mention of the syndrome comes 
approximately 12 years after service, in July 2003, when the 
veteran was seen at a VA clinic for generalized arthritis 
pain.  He stated that the pain was from the neck down to the 
hip, knees, and down into the foot.  The pain was reported to 
be chronic.  The ROS (review of systems) or history included 
restless leg syndrome, as did the assessment, although the 
examination showed only cervical pain.  Since there were no 
actual leg findings, discussion of a restless leg syndrome, 
or explanation of the assessment by the examining doctor, in 
July 2003, it appears that the references to restless leg 
syndrome were based solely on the veteran's complaints and a 
history he provided.  This amounts to nothing more than a 
bare transcription of a lay history.  It is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet App 406, 409 (1995).  Such an 
assessment, based in pertinent part on the veteran's 
complaints and his recollection of his medical history, 
without medical findings or analysis, carries very little 
probative value.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  No where in the VA 
or private medical records do we find any other diagnosis of 
restless leg syndrome.  Moreover, despite the request for 
additional documentation, the veteran has not provided any 
further documentation or identified any care provider who 
could provide such evidence.  

The veteran  testified that, in July 2003, the VA physician 
reviewed his records and told him that the restless leg 
syndrome was related to service.  Such an opinion is nowhere 
to be found in the record.  The veteran's testimony as to 
what the doctor said is not competent evidence.  Warren, at 
6.  

In a letter dated in December 2005, a VA physician reported 
diagnoses including restless legs syndrome.  Again, this 
appears to be nothing more than a bare transcription of a lay 
history.  Significantly, the doctor did not link the disorder 
to service.  

The absence of pertinent findings during service and the 
passage of approximately 12 years without any medical 
documentation provide a preponderance of evidence which 
outweighs the veteran's claims as asserted at the VA clinic 
in July 2003 and subsequently.  See Maxson.  Based on this 
preponderance of evidence, the Board finds that the veteran 
does not have a restless leg syndrome related to his active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.

Bilateral Osteomyelitis of the Legs

Here again, despite the request for additional documentation, 
the veteran has not provided medical documentation of a 
diagnosis of osteomyelitis or identified any care provider 
who could provide such evidence.  He has testified to the 
effect that VA physicians diagnosed osteomyelitis in both 
legs and related it to service.  Such a diagnosis and opinion 
are nowhere to be found in the record.  The veteran's 
testimony as to what the doctor said is not competent 
evidence.  Warren, at 6.  

There is no competent medical evidence of osteomyelitis or 
relevant disease or injury during service; there is no 
competent evidence of current osteomyelitis; and there is no 
competent evidence connecting a current osteomyelitis to 
service.  There is simply no competent evidence to support 
this claim.  

Myelitis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  In this case, there is no competent medical 
documentation of myelitis during the first year after the 
veteran completed his active service.  

On the other hand, the many years that have passed since 
service, without medical documentation is evidence against 
the claim.  Maxson.  So too, the Board notes that there have 
been several recent examinations of the veteran's lower 
extremities for his service-connected knee complaints.  None 
of these examinations indicated the presence of 
osteomyelitis.  The absence of any supporting evidence, the 
passage of time, and recent medical examinations without 
evidence of osteomyelitis form a preponderance of evidence 
against the claim.  As the preponderance of the evidence is 
against the claim for service connection for osteomyelitis, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Evaluation of Chondromalacia of the Knees

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A November 2001 rating decision granted service connection 
for chondromalacia of the right and left knees, assigned a 10 
percent rating for each knee, effective in March 1997, when 
the veteran's claim was received.  The disability was rated 
by analogy to a slight knee disorder, under diagnostic code 
5257.  38 C.F.R. §§ 4.20, 4.27 (2006).  The rating decision 
explained that the 10 percent rating was for the pain 
experienced on motion.  

The regulation on painful motion explains that it is the 
intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2006).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2006).  

The Board has considered other diagnostic codes for rating 
the knees.  There is no evidence of impairment of the femur 
ratable under diagnostic code 5255.  There is no evidence of 
ankylosis (bony fixation) ratable under diagnostic code 5256.  
There is no evidence of semilunar cartilage (meniscus) 
involvement ratable under diagnostic codes 5258 or 5259.  
There is no evidence of impairment of the tibia or fibula, 
ratable under diagnostic code 5262, or genu recurvatum 
ratable under diagnostic code 5263.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(2006).

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  
Where extension is limited to 10 degrees, the disability will 
be rated at 10 percent.  Where extension is limited to 15 
degrees, the disability will be rated at 20 percent.  Where 
extension is limited to 20 degrees, the disability will be 
rated at 30 percent.  Where extension is limited to 30 
degrees, the disability will be rated at 40 percent.  Where 
extension is limited to 45 degrees, the disability will be 
rated at 50 percent.  38 C.F.R. Part 4, Code 5261 (2006).

With these criteria in mind, the Board has reviewed the 
medical evidence.  A VA clinical note, dated in April 1997, 
shows the veteran reported a knee injury in service and 
chronic knee pains on and off.  Pain was increased with 
walking.  A May 1997 note indicates that Motrin provided 
complete relief.  Other clinical notes reflect the veteran's 
pain complaints, but they will not be set forth in detail 
because they do not describe the impairment of functioning or 
otherwise provide information to rate the disability.  

On VA examination, in November 1997, it was reported that the 
veteran experienced pain in both knees.  X-rays were normal.  
There was crepitation on motion, more so on the left.  There 
was popping on motion of both knees.  There was slight 
tenderness in the medial plateau of the left knee and the 
lateral plateau of the right knee.  There was no synovial 
effusion or inflammatory signs.  Both knees extended to 0 
degrees and flexed to 120 degrees, which the examiner 
considered to be normal.  The diagnosis was chondromalacia of 
the knees.  The pain, crepitation, popping, and slight 
tenderness noted on this examination are consistent with a 
slight knee disability and a 10 percent rating.  The range of 
motion does not warrant a higher rating and there is no 
evidence of instability which would warrant a separate 
rating.   

The veteran's knees were again examined by VA in March 2001.  
The medical record and claims file were reviewed.  He 
reported daily pain in both knees, especially at night.  He 
also complained that both knees had weakness, stiffness, 
swelling, a little heat, redness, giving way, locking, 
fatigability, and lack of endurance.  He reportedly had 
flare-ups three times a week.  They lasted until he could get 
off work and get off his feet.  He used a cane and Velcro 
braces on both knees.  Examination disclosed some pain on 
manipulation of the right and left knees.  There was 
subjective tenderness at the medial and lateral femoral 
condyle areas, the medial and lateral tibial plateau areas, 
the whole patella, and on palpation of the tibial tendon.  
There was no joint effusion, increased heat, or erythema.  
There was no crepitation of the subpatellar area on 
manipulation.  The lateral and medial collateral ligaments 
and anterior and posterior cruciate ligaments seemed to be 
intact, without abnormal laxity.  Here, again, the 
examination findings are consistent with a slight knee 
disability and a 10 percent rating.  The report does not show 
a limitation of motion that would warrant a higher rating or 
evidence of instability which would warrant a separate 
rating.   

VA again examined the veteran's joints in December 2002.  The 
veteran reported that walking, standing and moving about 
caused knee pain.  It increased with activity.  He 
occasionally had dull pain at rest.  He noticed stiffness 
after standing awhile.  On examination, it was noted that the 
veteran walked with a relatively normal gait and stance, but 
used a cane intermittently.  The muscles of both lower 
extremities were normal and symmetrical.  Both knees had a 
range of motion from 0 to 140 degrees.  The knees had no 
instability, effusion, clicking, popping, or crepitus.  The 
diagnosis was that the examination of his knees was normal.  
Once again, the examination report does not show a limitation 
of motion that would warrant a higher rating or evidence of 
instability which would warrant a separate rating.  

Magnetic resonance imaging (MRI) of the left knee, in May 
2003, disclosed small joint effusion localized at the 
anterior intercondylar space.  Otherwise, there was no 
apparent internal derangement.  The knee joint compartment 
was intact and well maintained.  The menisci were visualized 
with no gross abnormality.  There was a small amount of fluid 
collection near the insertion for the anterior cruciate 
ligament, which was intact.  Collateral ligaments and patella 
tendons were within normal limits.  This report reflects 
minor changes in the knee and does not reflect a limitation 
of motion that would warrant a higher rating or evidence of 
instability which would warrant a separate rating.  

The veteran was evaluated for physical therapy in January 
2004.  He complained of right knee swelling, left knee 
weakness, and pain.  The May 2003 left knee MRI results were 
reviewed.  It was noted that an April 2003 study of the right 
knee showed no fractures, dislocations or other significant 
bone or joint abnormality.  He was observed to have a 
slightly antalgic gait.  Right knee flexion went from 0 to 
130 degrees and left knee flexion went from 0 to 115 degrees.  
Strength was 4-/5, bilaterally.  Hamstrings were tight, 
bilaterally, the left greater than the right.  Once more, the 
evidence shows that the veteran has a slight disability 
consistent with the current 10 percent rating.  This report 
demonstrates that he does not have a limitation of motion 
that would warrant a higher rating or instability which would 
warrant a separate rating.  

The veteran had another VA examination of his joints in May 
2004.  His complaints included constant bilateral knee pain, 
more pronounced on the right.  Pain was reportedly increased 
with weight bearing and weather changes.  There were 
functional effects on squatting, kneeling and running.  The 
knees did not give way but locked 4 to 5 times a week.  He 
wore a brace and used a cane every day.  He had swelling once 
or twice a week.  Examination revealed extension to 10 
degrees and flexion to 110 degrees, bilaterally, with slight 
crepitance and peripatellar tenderness.  The examiner noted 
that the range of motion values corresponded to the onset of 
pain and did not vary with repetitive movement.  There was no 
edema, effusion, or deformity.  Ligaments were intact.  He 
ambulated with a slight limp and squatted with difficulty.  
The diagnosis was chondromalacia patellae, bilateral.  This 
examination reflects a limitation of motion to 10 degrees, 
consistent with a 10 percent rating under diagnostic code 
5261.  The limitation of flexion to 110 degrees is not 
compensable and there is no instability, which would warrant 
a separate rating.   

The most recent VA examination of the veteran's joints was in 
May 2005.  The veteran's history was reviewed.  The veteran 
reported that he currently experienced daily bilateral 
lateral knee pain.  It was related to activity and brought on 
by squatting, standing greater than 15 minutes, walking more 
than 20 minutes, climbing inclines, or twisting.  
Intermittent symptoms included swelling and locking, 1 to 2 
times a week.  Flare-ups typically lasted 2 to 3 hours and 
were relieved by rest.  He reported that he wore a brace on 
each knee, daily.  He used a cane during flare-ups.  The 
veteran walked with a normal gait.  

On examination, the right knee appeared normal, without 
abnormalities.  The veteran could extend the right knee to 0 
degrees, with pain noted at 20 degrees from full extension.  
He could flex the right knee to 140 degrees with pain noted 
at 120 degrees.  The patella moved normally.  There was 
peripatellar tenderness to stress, but no crepitus.  Both 
collateral ligaments, as well as the anteroposterior ligament 
were tight without laxity to stress.  There was slight 
tenderness on the lateral aspect of the knee.  McMurray's 
test was negative.  There was no evidence of redness or 
effusion.  There was no weakness or fatigability to 
repetition against resistance.   

On examination, the left knee appeared normal, without 
abnormalities.  The veteran could extend the left knee to 0 
degrees, with pain noted at 40 degrees from full extension.  
He could flex the left knee to 140 degrees with pain noted at 
120 degrees.  The patella moved normally without crepitus.  
There was peripatellar tenderness to stress.  Lachman's test 
for laxity was negative.  Collateral ligament testing was 
normal without laxity.  There was slight tenderness on the 
lateral joint line of the left knee with McMurray testing.  
Otherwise, the joint line was not tender to palpation.  There 
was no evidence of redness or effusion.  There was no 
weakness or fatigability to repetition against resistance.   

The February 2005 VA examination of the veteran's joints 
concluded with a diagnosis of chondromalacia patella 
syndrome, bilateral knee.  The examiner noted that there was 
no evidence of knee instability or ligament laxity on 
examination of either knee.  This examination shows pain on 
motion at an earlier point than previous examinations; 
however, the pain did not prevent the veteran from completing 
full ranges of flexion and extension.  Thus, while pain on 
movement has been considered in the examination, the findings 
demonstrate that neither flexion nor extension are so limited 
as to meet the requirements for a higher rating.  Neither is 
there instability or any other finding that would warrant a 
higher rating or a separate, additional rating for the knees.  
See 38 C.F.R. § 4.45 (2006).  

While the veteran may feel that his service-connected knee 
disability is so severe that it warrants a higher rating, the 
objective findings of trained medical professionals provide 
more probative evidence as to whether the disability meets 
the criteria for a higher rating.  In this case, repeated 
examinations have shown pain consistent with the current 10 
percent evaluation of each knee.  They have also repeatedly 
shown that the knees do not have limitations of motion, 
instability, or other findings which would approximate any 
applicable criteria for a higher rating.  38 C.F.R. § 4.7 
(2006).  The veteran's sworn testimony and other statements 
have been considered, but the medical reports provided a 
repeated, consistent, and persuasive body of evidence against 
the claims.  The medical reports make up a preponderance of 
evidence against the claims for higher ratings.  As the 
preponderance of the evidence is against the knee claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that at no time have 
the veteran's service-connected knee disabilities exceeded 
the criteria for a 10 percent evaluation.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for pes planus is denied.  

Service connection for bilateral furunculosis of the arms is 
denied.  

Service connection for folliculitis is denied.  

Service connection for restless leg syndrome is denied.  

Service connection for bilateral osteomyelitis of the legs is 
denied.  

A disability rating in excess of 10 percent for 
chondromalacia of the right knee is denied.  

A disability rating in excess of 10 percent for 
chondromalacia of the left knee is denied.  


REMAND

In August 2000, a VA physician reported that the veteran had 
been treated at a VA clinic, since 1995, for degenerative 
joint disease, his knees and hypertension.  Records of VA 
treatment of degenerative joint disease, in 1995, are not in 
evidence.  Since records of arthritis four years after 
service could be relevant, they should be obtained and 
considered.  The remand affords an opportunity to have the 
veteran examined and to obtain a medical opinion on the 
arthritis claim.  

A June 2004 decision by the RO denied service connection for 
a cubital tunnel syndrome of the right wrist and a cubital 
tunnel syndrome of the left wrist.  This creates a problem 
because the cubital tunnel is in the elbow, not the wrist.  
The wrists have a carpal tunnel.  In effect, the RO partially 
addressed both elbow and wrist disorders.  The June 2004 RO 
decision refers to a February 2003 VA clinical note as 
containing diagnoses of cubital tunnel syndrome of the 
wrists.  The Board's review of the February 2003 clinical 
note shows only diagnoses of recurrent furunculosis and 
hypertension.  However, the subsequent occupational therapy 
note, of May 2003 shows the veteran was referred for a 
"CTS" splint evaluation.  There were findings involving the 
hands and fingers, not the elbows, and the veteran was fitted 
with bilateral wrist splints for night use.  The assessment 
was that the veteran presented "with decreased sensation 
possibly CTS."  Since the context here involves the wrist 
and not the elbows, "CTS" clearly means carpal tunnel 
syndrome and not cubital tunnel syndrome.  On the other hand, 
a VA neurology clinic note, dated in February 2004, shows 
that nerve conduction studies were done and interpreted as 
showing no evidence of carpal tunnel syndrome, although the 
veteran did have a left cubital tunnel syndrome and an early 
right cubital tunnel syndrome.  Under these circumstances, 
the RO should make a rating decision which clarifies the 
issues by addressing the cubital tunnels of the elbows and 
the carpal tunnels of the wrists.  

Accordingly, the issues of entitlement to service connection 
for degenerative arthritis of the hips, ankles, and elbows, 
bilaterally, right and left cubital tunnel syndromes, and 
right and left wrist disorders, including carpal tunnel 
syndrome, are REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the veteran should be sent 
VCAA compliant notice on the issues of:   
a.  Entitlement to service connection for 
cubital tunnel syndrome, right; 
b.  Entitlement to service connection for 
cubital tunnel syndrome, left; 
c.  Entitlement to service connection for 
a right wrist disorder, including carpal 
tunnel syndrome; and, 
d.  Entitlement to service connection for 
a left wrist disorder, including carpal 
tunnel syndrome.  

2.  A complete copy of the veteran's VA 
clinical records from 1995 through 2000 
should be obtained and associated with the 
claims folder.  

3.  The veteran should be scheduled for a 
VA examination for degenerative arthritis 
of the hips, ankles, and elbows.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  X-ray studies of the hips, 
ankles and elbows, as well as any tests or 
studies required to respond to the 
following questions should be done.  The 
examiner should respond to the following 
questions with a complete explanation.
a.  Is there X-ray evidence of 
degenerative arthritis of the hips, 
ankles, or elbows?  
b.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran has degenerative arthritis of the 
hips, ankles, or elbows as the result of 
his service-connected chondromalacia of 
the knees?  
c.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's has degenerative arthritis of 
the hips, ankles, or elbows as the result 
of disease or injury incurred or 
aggravated during service?  

4.  Thereafter, the RO should readjudicate 
these claims in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC) listing these issues.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


